Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the communication filed on 01/25/2021. 
The Applicant has amended claims 1 and 41. 
Claims 1-19 and 41-59 have been examined and are pending herein.

Response to Amendment/Arguments
Claim Rejections – 35 USC § 103: Claims 1-19 and 41-59 were previously rejected 
under 35 U.S.C. 103 as being unpatentable over Wright (US 2004/0244035), in view of Boulet (US 2006/0287915).
Applicant: In response, the Applicant has amended claims 1 and 41. In pages 3 and 4 of the Remarks, the Applicant argues “Wright simply does not disclose the specifically claimed subject matter relating to providing the programming channel and the asset channel in a single MUX of a single satellite transmission”.  The Applicant argues that the cited reference, Wright, discloses the replacement advertisements are provided in a separate transmission or Mux from the transmission that provides the programming. The Applicant further argues that Boulet does not cure the deficiencies of Wright.

Examiner: Applicant’s arguments with respect to claims 1+ have been fully considered but are not persuasive. The Examiner respectfully disagrees and submits that Wright discloses the “claimed subject matter relating to providing the programming channel and the asset channel in a single MUX of a single satellite transmission”. Wright’s disclosure describes programming channels and channels containing commercials are multiplexed together so that it is possible for original commercials to be replaced with replacement commercials where selective switching is performed between the television program stream and the commercial replacement stream. In fig. 6 of Wright’s disclosure, it is noted that the local channels 618 may be multiplexed at a separate multiplexer 616 from the replacement commercials. However, it is further illustrated in fig. 6 that the local program channels feed 618 may also be multiplexed at multiplexer 614 into the same transponder together with the channel feed (X.sub.1-X.sub.n) containing commercial messages that will replace original commercials in the programming and perhaps with an emergency message (EAS) signal feed. For this reason, Wright discloses the “claimed subject matter relating to providing the programming channel and the asset channel in a single MUX of a single satellite transmission” as disputed by the Applicant.
	Additionally, further evidence can be found in the combination of Wright and Boulet wherein throughout Boulet’s disclosure it teaches inserting sets of commercial into a content stream of the programming channel, thus, reading on “inserting a first programming channel in a first MUX…and inserting one or more first asset channels in said first MUX…,” as claimed. 
	For the reasons stated above, Wright in view of Boulet teaches the entirety of independent claims 1 and 41, and the rejection under this section remains. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19, and 41-59 are rejected under 35 U.S.C. 103 as being unpatentable by Wright (U.S. 2004/0244035), in view of Boulet (U.S. 2006/0287915).

Regarding claims 1 and 41:
Wright discloses:
A method for use in providing addressable assets in a satellite broadcast network, comprising: providing, in connection with said satellite television network, a satellite transmission, from a satellite source to a terrestrial receiver ([0012, 0013, 0036, 0041] satellite program stream, Figure 6), having multiple multiplexes (MUXs) where each MUX includes multiple content channels (Fig. 6 –  Local channels, Multiplexer 614; [0039] The broadcast system can service up to N such commercial replacements from each uplink at any time, which can accommodate more than N regular program channels if they do not all have commercial breaks at the same time); 
said first programming channel having an asset delivery opportunity occurring in a first time window and each of said first asset channels including an asset in said first time window ([0050] spot or break duration [0038] The channel containing the replacement material is timed so that the commercial for insertion arrives at the set top box 100 at approximately the same time as the regular program channel is airing the commercial to be replaced; Fig. 2 – First TV Program Stream #104 and Commercial Replacement Stream #112; Fig. 6 – cue detector, local spot server). 
In [0038] wherein some embodiments of the present invention, the set top box 100 can include two tuners and demultiplexers, to allow simultaneous reception of the TV program stream 104 and the commercial replacement stream 112. The channel containing the replacement material is timed so that the commercial for insertion arrives at the set top box 100 at approximately the same time as the regular program channel is airing the commercial to be replaced. The commands for splicing may originate from specific signals embedded in the program stream and/or a separate data stream with splicing information.
While it appears that Wright discloses inserting a first programming channel in a first MUX of said satellite transmission, and inserting one or more first asset channels in said first MUX of said satellite transmission ([0038] the set top box 100 can include two tuners and demultiplexers, to allow simultaneous reception of the TV program stream104 and the commercial replacement stream 112.), Boulet is added for completion.
Boulet discloses:
inserting a first programming channel in a first MUX of said satellite transmission, and inserting one or more first asset channels in said first MUX of said satellite transmission ([0074] The targeted assets may be independent or included in a content stream with other assets such as untargeted network programming.  In the latter case, the targeted assets may be interspersed with untargeted programming (e.g., provided during programming breaks) or may otherwise be combined with the programming as by being superimposed on a screen portion in the case of video programming; [0012] the first and second content streams may be other programming channels or dedicated asset channels where user equipment devices of network users are operative to switch between the channels during the programming break such that assets better targeted toward an individual network user).
Wright and Boulet are analogous art because they are from the same field of endeavor of a method of the present disclosure including commercial asset delivery.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in Wright, to include the teachings of Boulet, for the purpose of providing dynamic asset insertion opportunities in programming channels which may be monitored periodically and/or continuously such that assets that are suited for current network conditions may be selected and inserted into one or more programming breaks (abstract).

Regarding claims 2 and 42:
Wright, Boulet further disclose:
inserting a second programming channel in a second MUX of said satellite transmission the same as or different than said first MUX; and inserting one or more second asset channels in said second MUX of said satellite transmission; said second programming channel having an asset delivery opportunity occurring in a second time window and each of said second asset channels including an asset in said second time window (Wright - [0038] and Figs. 5 and 6 for multiple content channels – CNN, USA, etc. [0041] In a DBS system, with reference to FIGS. 5 and 6. Referring to FIG. 6, one or more direct broadcast satellites 612 deliver a number of TV channels to a set top box).

Regarding claims 3 and 43:
Wright, Boulet further disclose:
wherein said first programming channel and said first asset channels define a first set of a group of channel sets, and said satellite transmission further includes a plurality of additional sets of said group of channel sets, each of said additional sets including a programming channel and one or more asset channels inserted in the same MUX, said satellite transmission being configured such that said group of channel sets are distributed across multiple MUXs of said satellite transmission. Again, see Wright [0038] disclosing a content stream and asset stream both on different channels demultiplexed at the set-top-box; and see Figs. 5 and 6 for multiple content channels – CNN, USA, etc., and/or local channels to be multiplexed with an asset stream). 

Regarding claims 4 and 44:
Wright, Boulet further disclose:
a distribution of said group of channel sets across said satellite transmission is based at least in part on a number of asset channels available in each of said MUXs (Wright [0039] The broadcast system can service up to N such commercial replacements from each uplink at any time, which can accommodate more than N regular program channels if they do not all have commercial breaks at the same time; [0068]  The number of simultaneous inserts maybe defined by the number of spot channels; [0071]  Each Uplink can insert different spots and can have its own X and Y channels so that different spots can be inserted in each local market, and this can be done for at least n program channels).

Regarding claims 5 and 45:
Wright, Boulet further disclose:
a distribution of said group of channel sets across said satellite transmission is based at least in part on a priority of each programming channel for support by asset channels (Boulet [0162] The channel arbitrator 1428 is utilized to arbitrate the use of limited bandwidth (e.g., available asset channels 1460A-N) when a conflict arises between breaks of two or more supported programming channels.  Finally, the inserter 1430 is utilized to insert selected assets or targeted assets into an asset stream (e.g., of a programming channel 1450 and/or one or more asset channels 1460A-N) prior to transmitting the stream across the network interface 1440.  As will be discussed herein, the system is operative to provide asset channels 1460A-N to support asset options for breaks of multiple programming channels within the network; also [0166]). 

Regarding claims 6 and 46:
Wright, Boulet further disclose:
wherein said priority is based on at least one of an audience size and a value of asset delivery for each said programming channel (at least in Boulet [0166] the available asset channels may be split between supporting the first and second channels 1504, 1506, for example, in proportion to their respective audience sizes).

Regarding claims 7 and 47:
Wright, Boulet further disclose:
wherein at least two channel sets of said group of channel sets are inserted into the same MUX (at least in Wright [0060] The consumer receives any of the DBS 624 or local channels 618 available. The local channels 618 may be multiplexed by multiplexer 616. Also, Fig. 3).


Regarding claims 8 and 48:
Wright, Boulet further disclose:
wherein each of the asset channels of each of said two channel sets is statically assigned to a respective one of said two channel sets (At least in Wright - Fig. 3).  

Regarding claims 9 and 49:
Wright, Boulet further disclose: 
wherein a number of asset channels of each one of said two channel sets is determined based at least in part on a priority of said each one of said two channel sets for support by asset channels (Wright - Fig. 3 and [0044] A spot server 626 in the uplink can allocate a spot to the first available (non-busy) spot channel (X1 , X2 , ... ,Xn). If there is only one channel available at any instant it can be assigned to the largest market competing for it or some other priority scheme can be used. If a spot is not inserted because all the spot channels are busy, the spot server can record the need for a make-good; Boulet [0015, 0207]).

Regarding claims 10 and 50:
Wright, Boulet further disclose: 
wherein said priority is based on at least one of an audience size and a value of asset delivery for said each one of said two channel sets (At least in Wright Fig. 3 and [0094] Still referring to FIG. 5, material may be distributed over WAN and/or national satellite feed 542 to Regional/local uplinks 546. The national feed can support the targeting of single uplinks, or the creation of target groups containing various uplinks or other target groups; Boulet {0016, 0211]). 

Regarding claims 11 and 51:
Wright, Boulet further disclose: 
wherein said at least two channel sets share at least one shared asset channel (Wright [0033] FIG. 3 illustrates a commercial replacement stream includes replacement commercials for more than one TV program stream. Replacement commercials may be provided in a single commercial replacement stream 112 for a plurality of TV program streams 104a, 104b that are provided to a plurality of set top boxes 100a, 100b provided that the times of the replacement commercials 114 do not overlap one another; Fig. 3).

Regarding claims 12 and 52:
Wright, Boulet further disclose: 	
wherein said shared asset channel supports asset delivery opportunities of each of said two channel sets when said asset delivery opportunities occur at different times (Wright [0039] The switch commands can indicate to the set top box 100 which X channel (assetchannel) to select. The broadcast system can service up to N such commercial replacements from each uplink channel at any time, which can accommodate more than N regular program channels if they do not all have commercial breaks at the same time).

Regarding claims 13 and 53:
Wright, Boulet disclose:
 wherein said shared asset channel supports an asset delivery opportunity of a selected channel set of said two channel sets when asset delivery opportunities of said two channel sets overlap (Boulet [0015] determining which channels in a broadcast network should receive targeted content during conflicting programming breaks.  The utility includes monitoring a plurality of programming channels and identifying a first programming break on a first channel and a second programming break on a second channel where the first and second programming breaks are at least partially overlapping).  

Regarding claims 14 and 54:
Wright, Boulet further disclose: 
said selected channel set is selected based at least in part on a priority of said each one of said two channel sets for support by asset channels (Boulet [0015] According to another aspect of the invention, a system and method (i.e. utility) is provided for determining which channels in a broadcast network should receive targeted content during conflicting programming breaks.  The utility includes monitoring a plurality of programming channels and identifying a first programming break on a first channel and a second programming break on a second channel where the first and second programming breaks are at least partially overlapping.  Once a conflicting set of commercial breaks are identified, the utility is operative to arbitrate available resources between the first and second channels based on at least the first criteria and then provide content options for at least one of the first and second programming breaks based upon the arbitration. Also [0207]).

Regarding claims 15 and 55:
Wright, Boulet further disclose: 
said priority is based at least in part on at least one of an audience size and a value of asset delivery for said each one of said two channel sets (Boulet [0016] In one arrangement, the criteria utilized to arbitrate between the first and second channels includes current status information for at least one of the first and second channels.  Such current status information may include audience information regarding a size and/or demographic makeup of a current audience of one or both channels; [0211] the process begins by monitoring 2210 a programming channel, for example, to determine a current program or current audience size).

Regarding claims 16 and 56:
Wright, Boulet further disclose: 
said priority is based at least in part on feedback concerning current network conditions (Boulet [0115] The latter factor is addressed in part by populating the available bandwidth spots with assets that are most desired based on current network conditions; Also [abstract]; [0211] multiple programing channels are monitored on network condition).

Regarding claims 17 and 57:
Wright, Boulet further disclose: 
said shared asset channel is assigned to one of said two channel sets for a time period based at least in part on historical data concerning a probability of an asset delivery opportunity occurring in said time period (Boulet [0100] FIG. 3, a particular channel may include a time segment 314 of programming followed by a cue tone 316 (which may occur, for example, during a programming segment, or during a time period of an asset provided with the programming stream, just prior to an insertion opportunity) to identify the initiation of a break 318.  In response to the tone, the selector 308 is operative to insert assets into the programming stream for that channel.  At the conclusion of the break 318, the selector 308 returns to the program feed to insert a further programming segment 320)

Regarding claims 18 and 58:
Wright, Boulet further disclose:
said two channel sets are selected based at least in part on a priority of each channel set of said group of channel sets for support by asset channels (Boulet [0015] According to another aspect of the invention, a system and method (i.e. utility) is provided for determining which channels in a broadcast network should receive targeted content during conflicting programming breaks.  The utility includes monitoring a plurality of programming channels and identifying a first programming break on a first channel and a second programming break on a second channel where the first and second programming breaks are at least partially overlapping.  Once a conflicting set of commercial breaks are identified, the utility is operative to arbitrate available resources between the first and second channels based on at least the first criteria and then provide content options for at least one of the first and second programming breaks based upon the arbitration. Also [0207])..  

Regarding claims 19 and 59:
Wright, Boulet further disclose:
said two channel sets are selected based at least in part on historical data concerning a probability of overlap of asset delivery opportunities of said two channel sets (Boulet [0206] Based on the historical information, the avail windows for a given channel may be narrowed (2140) to better correspond with historic break start times and end times; [0207] As will be appreciated, by narrowing the windows on two or more programming channels, it may be determined that breaks of those channels are non-overlapping.  This may allow for providing targeted asset delivery using all available asset channels for both programming channels.  Alternatively, it may be determined that breaks of first and second channels are partially overlapping and that arbitration between the channels is required.  In any case, once the asset windows are narrowed, the system may limit monitoring for each programming channel to the narrowed avail time windows).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
IN253CH2014A “A system to multiplex real-time private commands and private content over live satellite broadcast to facilitate localization of TV channels” to Kotaru et. al.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417.  The examiner can normally be reached on M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421